DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                         LUCIA CABRERO,

                             Appellant,

                                 v.

          CITIZENS PROPERTY INSURANCE COMPANY,

                             Appellee.


                          No. 2D20-1207



                        September 8, 2021

Appeal from the Circuit Court for Pinellas County; Amy M. Williams,
Judge.

Melissa A. Giasi and Erin M. Berger of Giasi Law, P.A., Tampa, for
Appellant.

Maureen G. Pearcy of Paul R. Pearcy, P.A., Miami, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2